FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                                May 20, 2021
                         _________________________________
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
 RONALD WEBSTER,

       Petitioner - Appellant,

 v.                                                             No. 21-1048
                                                       (D.C. No. 1:19-CV-03475-RM)
 SCOTT DAUFFENBACH, Warden;                                      (D. Colo.)
 COLORADO ATTORNEY GENERAL,
 THE ATTORNEY GENERAL OF THE
 STATE OF COLORADO,

       Respondents - Appellees.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before MATHESON, BRISCOE, and PHILLIPS, Circuit Judges.
                  _________________________________

       Petitioner Ronald Webster, a Colorado state prisoner, seeks a certificate of

appealability (COA) to challenge the district court’s denial of his petition for a writ of

habeas corpus under 28 U.S.C. § 2254. Because Webster has failed to satisfy the

standards for issuance of a COA, we deny his request and dismiss this matter.

                                              I

       In 2011, Webster was convicted by a jury in Colorado state court of one count of

sexual assault on a child, one count of sexual assault on a child-pattern of abuse, two


       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
counts of contributing to the delinquency of a minor, and one count of distribution of a

controlled substance. Webster was sentenced to a term of imprisonment of 24 years to

life. On direct appeal, the Colorado Court of Appeals (CCA) affirmed Webster’s

conviction. The Colorado Supreme Court denied certiorari.

       Webster filed a postconviction motion under Colorado Rule of Criminal Procedure

35(c), which was denied by a Colorado state court in 2015. The CCA affirmed on

October 25, 2018, and the Colorado Supreme Court denied certiorari on June 3, 2019.

       Webster filed the § 2254 petition at issue here on December 9, 2019, raising the

following claims:

       1(a). Ineffective assistance of trial counsel for failing to use experts in DNA
       analysis and child forensic interviewing, and for failing to object to the
       district court’s ruling allowing unfettered jury access to an audiotape
       interview.1

       1(b). Ineffective assistance of appellate counsel for failing to raise the
       issues of a DNA confrontation violation and admission of res gestae
       evidence.




       1
          This latter claim was initially raised by Webster as one for ineffective assistance
of both trial and appellate counsel. See ROA at 15. The State and the district court
initially characterized it as a claim related only to appellate counsel. See ROA at 32 (State
Pre-Answer Response to Habeas Petition), Dist. Ct. Order for Answer in Part, Dismissal
in Part, And State Court Record, ECF No. 17, at 1–2 (June 22, 2020). But upon the
State’s recognition that the claim was properly brought against trial counsel—which went
unchallenged by Webster—the district court characterized this claim as one for
ineffective assistance of trial counsel when it ruled on the merits of the § 2254 petition.
See ROA at 308 (State Answer to Petition), 359 (District Court Order). As explained
more below, this did not “open the door” to the merits of considering his other claims of
ineffective assistance of appellate counsel, as Webster contends. Aplt. Combined Op.
Brief and App. for COA at 17.
                                              2
       2(a). The trial court erred by giving improper responses to jury questions
       suggesting it was having trouble reaching a unanimous verdict, in violation
       of due process, a fair trial, and the right to an impartial jury.

       2(b). Ineffective assistance of trial counsel based on the trial-court error as
       alleged in claim 2(a).

       On June 22, 2020, the district court dismissed with prejudice Webster’s 1(b)

claims for ineffective assistance of appellate counsel because the claims were

procedurally defaulted in state court. The district court pointed to the CCA’s decision not

to consider Webster’s claims of ineffective assistance of appellate counsel because he

raised them for the first time on appeal of his Rule 35(c) motion. That decision, the

district court concluded, was an independent and adequate state procedural ground that

barred federal habeas relief.

       The district court later denied claims 1(a), 2(a), and 2(b) on the merits on January

19, 2021. Webster seeks a COA only to appeal the June 22, 2020 order dismissing the

1(b) claims as procedurally defaulted.

                                              II

       To appeal the district court’s order dismissing certain claims in his § 2254 petition,

Webster must first obtain a COA. 28 U.S.C. § 2253(c)(1)(A). Because the district court

dismissed Webster’s claims on procedural grounds, Webster must show both “that jurists

of reason would find it debatable whether the petition states a valid claim of the denial of

a constitutional right and that jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).




                                              3
Because Webster is proceeding pro se, we construe his filings liberally, “but our role is

not to act as his advocate.” Gallagher v. Shelton, 587 F.3d 1063, 1067 (10th Cir. 2009).

       Webster first argues that he properly presented his ineffective assistance of

appellate counsel claims to the Colorado courts. He acknowledges that he initially

presented these claims as abuses of discretion by the trial court but maintains that “every

single one of these errors were attributable first to appellate counsel’s failure to raise

them on appeal.” Aplt. Br. at 16. In his view, to conclude that he did not fairly present

these claims to the Colorado courts is “to construe . . . form over substance.” Id. We

disagree. The CCA concluded that the ineffective assistance of appellate counsel claims

that Webster did raise in his Rule 35(c) motion differed from those he raised on appeal of

that motion:

       In his postconviction motion, Webster asserted that appellate counsel was
       ineffective for failing to raise trial counsel’s ineffectiveness; specifically,
       trial counsel’s (1) being subject to a conflict of interest because his wife
       worked for the public defender’s office; (2) failing to interview and endorse
       key witnesses; (3) failing to consult with or call to testify at trial a forensic
       child interview expert or a DNA expert. In that motion, he also raised,
       under the heading of abuse of the trial court’s discretion, the trial court’s
       alleged evidentiary errors in admitting the DNA and res gestae evidence
       and in allowing access to the recording. But he did not argue that these
       were issues that appellate counsel should have raised on appeal. He now
       asserts that we should liberally construe his motion to include the errors he
       now raises as ineffective assistance claims in his postconviction appeal. We
       decline to do so.

ROA at 252.

       As the CCA highlighted, “abuse of the trial court’s discretion in deciding

evidentiary issues and appellate counsel’s failure to raise those alleged errors on direct

appeal are two distinct issues.” Id. at 253. The CCA therefore declined to consider those

                                               4
claims that Webster raised for the first time on appeal. The CCA’s rule that it will not

consider issues raised for the first time on appeal is an independent and adequate state

procedural bar. Hickman v. Spears, 160 F.3d 1269, 1271 (10th Cir. 1998) (“A state

procedural ground is independent if it relies on state law, rather than federal law, as the

basis for the decision. For the state ground to be adequate, it must be strictly or regularly

followed and applied evenhandedly to all similar claims.” (quotations and citations

omitted)); People v. Goldman, 923 P.2d 374, 375 (Colo. App. 1996) (“Allegations not

raised in a [Rule] 35(c) motion or during the hearing on that motion and thus not ruled on

by the trial court are not properly before this court for review.”); People v. Stovall, 284

P.3d 151, 153 (Colo. App. 2012) (applying Goldman and declining to consider claims not

raised in Rule 35(c) motion before the trial court); People v. Chipman, 370 P.3d 330, 335

(Colo. App. 2015) (same). We therefore conclude that reasonable jurists could not debate

whether the district court’s procedural ruling on that ground was correct.

       Webster next contends that when the district court later considered his claim

regarding the jury access to an audiotape interview, it opened the door to consider his

procedurally defaulted claims relating to “DNA confrontation and res gestae” evidence.

But upon our review of the record, it is clear that the district court only considered the

audiotape interview claim after the state highlighted—and Webster did not challenge—

that it was more properly understood as a claim for ineffective assistance of trial counsel,

not appellate counsel. See ROA at 308 (State Answer to Petition), 359 (District Court

Order). The district court considered that claim, even though it was procedurally

defaulted, pursuant to the Supreme Court’s decision in Martinez v. Ryan. In that decision,

                                              5
the Supreme Court held that “[w]here, under state law, claims of ineffective assistance of

trial counsel must be raised in an initial-review collateral proceeding, a procedural default

will not bar a federal habeas court from hearing a substantial claim of ineffective

assistance at trial if, in the initial-review collateral proceeding, there was no counsel or

counsel in that proceeding was ineffective.” 566 U.S. 1, 17 (2012). But “Martinez applies

only to ‘a prisoner’s procedural default of a claim of ineffective assistance at trial,’ not to

claims of deficient performance by appellate counsel. Banks v. Workman, 692 F.3d 1133,

1148 (10th Cir. 2012) (quoting Martinez, 566 U.S. at 9). Therefore, Martinez cannot

serve as cause to consider Webster’s procedurally defaulted claims for ineffective

assistance of appellate counsel.

                                              III

       Webster’s request for a COA is DENIED, his request to proceed in forma pauperis

is GRANTED,2 and the matter is dismissed.



                                               Entered for the Court


                                               Mary Beck Briscoe
                                               Circuit Judge




       2
         Given the confusion over the re-classification of the audiotape access claim and
the district court’s ultimate consideration of that claim subject to Martinez, we cannot say
that Webster’s appeal—though ultimately without merit—was frivolous. Because
Webster has demonstrated an inability to pay, we grant his motion to proceed in forma
pauperis. McIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 812–13 (10th Cir. 1997).
                                               6